DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 11-12, 14 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hamada et al (US 2014/0071683; hereinafter referred to as Hamada).
Regarding Claims 1 and 12, Hamada teaches a projection device (see Figure 15 and Paragraph [0184]), comprising:
a wavelength conversion module (Figure 6A; Wavelength Conversion Element 200), comprising: 
a substrate (Figure 6A; Substrate 210); 
a first matching material layer (Figure 6A; Rods 241), located on the substrate (Figure 6A; Substrate 210); 

a plurality of first holes (see Paragraph [0067]; wherein the plurality of first holes  correspond to the spaces among phosphor particles); 
a wavelength conversion material (Figure 6A; Phosphor Particles 231); and 
a bonding material (Figure 6A; Matrix 232), wherein the wavelength conversion material (Figure 6A; Phosphor Particles 231) is dispersed in the bonding material (see Figure 6A and Paragraph [0148]); 
a second matching material layer (Figure 6A; Thin Film 220), located between the substrate (Figure 6A; Substrate 210) and the wavelength conversion layer; (Figure 6A; Phosphor Particles 231) and 
a filling adhesive channel (see Paragraph [0067]; wherein the filling adhesive channel corresponds to a plurality of spaces among phosphor particles), connected to the first matching material layer (Figure 6A; Rods 241) and the second matching material layer (Figure 6A; Thin Film 220), wherein the second matching material layer (Figure 6A; Thin Film 220), the filling adhesive channel (see Paragraph [0067]; wherein the filling adhesive channel corresponds to a plurality of spaces among phosphor particles), and the first matching material layer (Figure 6A; Rods 241) have a filling adhesive with the same material (see Paragraphs [0139], [0140] and [0146]; wherein the thin film 220, plurality of rods 241 are formed of zinc oxide which acts as the filling adhesive); 

a light valve, located in a transmission path of the illumination beam and is adapted to form the illumination beam into an image beam (see Paragraph [0184]; wherein it is disclosed that in the projector, the output light 510 is radiated to a spatial light modulator, and a color image is generated); and 
a projection lens, located in a transmission path of the image beam and is adapted to form the image beam into a projection beam (see Paragraph [0184]; wherein it is disclosed that the invention is directed to an image projector, wherein a projection lens is an inherent component of an image projector).
Regarding Claims 3 and 14, Hamada teaches the limitations of claims 1 and 12 as detailed above.
Hamada further teaches the second matching material layer (Figure 6A; Thin Film 220) comprises the filling adhesive (see Paragraph [0146]; wherein it is disclosed that the thin film 220 is formed of zinc oxide), and after the filling adhesive penetrates to a portion of the plurality of first holes of the wavelength conversion layer (Figure 6A; Phosphor Layer 230) via a capillary action (see Figure 6A and Paragraph [0153]; 
Regarding Claims 11 and 20, Hamada teaches the limitations of claims 1 and 12 as detailed above.
Hamada further teaches a transmittance of a visible light having a wavelength range falling between 400 nm and 700 nm penetrating the first matching material layer (Figure 6A; Rods 241) or the second matching material layer (Figure 6A; Thin Film 220) is greater than 90% (see Paragraph [0279]; wherein it is disclosed that in the wavelength range of 420 nm to 470 nm of blue light, the transmittance is 87% or more).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Hamada et al (US 2014/0071683; hereinafter referred to as Hamada) as applied to claims 1 and 12, in view of Ikesue et al (US 2017/0160627; hereinafter referred to as Ikesue).
Regarding Claims 2 and 13, Hamada teaches the limitations of claims 1 and 12 as detailed above.
Hamada does not expressly disclose that a range of a volume percentage of the plurality of first holes in the wavelength conversion layer is equal to or greater than 5%.
Ikesue discloses a wavelength conversion module (Figure 2B; Phosphor 1), comprising:
a wavelength conversion layer (Figure 2B; Main Phase 2), comprising:
a plurality of first holes (Figure 2B; Void 4);
wherein a range of a volume percentage of the plurality of first holes (Figure 2B; Void 4) in the wavelength conversion layer (Figure 2B; Main Phase 2) is between 0.01% and 5% (see Paragraph [0101]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the wavelength conversion module of Hamada such that a range of a volume percentage of the plurality of first holes in the wavelength conversion layer is between 0.01% and 5%, as taught by Ikesue, because doing so would decrease the effect of accumulation of heat in the phosphor (see Ikesue Paragraph [0101]).
Furthermore, although Hamada as modified by Ikesue does not expressly disclose that a range of a volume percentage of the plurality of first holes in the wavelength conversion layer is equal to or greater than 5%, one of ordinary skill in the art would have found it obvious to satisfy the aforementioned volume percentage based upon at least paragraph [0101] of Ikesue, since it has been held that where the general .

Claims 4-8 and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Hamada et al (US 2014/0071683; hereinafter referred to as Hamada) as applied to claims 1 and 12, in view of Huang et al (US 2018/0059522; hereinafter referred to as Huang).
Regarding Claims 4 and 15, Hamada teaches the limitations of claims 1 and 12 as detailed above.
Hamada does not expressly disclose that a thickness of the first matching material layer is greater than 0 and less than or equal to 30 microns.
Huang discloses a wavelength conversion module (Figure 2; Light Converter 200), comprising: 
a substrate (Figure 2; Optical Coating 220); 
a first matching material layer (Figure 2; Second Filler Layer 240), located on the substrate (see Figure 2; wherein the second filler layer 240 is located on the optical coating 220);
a wavelength conversion layer (Figure 2; Light Conversion Material 201), located between the substrate (Figure 2; Optical Coating 220) and the first matching material layer (Figure 2; Second Filler Layer 240), comprising:
a wavelength conversion material (see Paragraph [0018]; wherein the light conversion material 201 is a ceramic light conversion material); and 
a second matching material layer (Figure 2; First Filler Layer 240), located between the substrate (Figure 2; Optical Coating 220) and the wavelength conversion layer (Figure 2; Light Conversion Material 201);
wherein a thickness of the first matching material layer (Figure 2; Second Filler Layer 240) is greater than 0 and less than or equal to 30 microns (see Paragraph [0020]; wherein it is disclosed that the thickness of the filler layers is between 400 nm to 1000 nm).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the wavelength conversion module of Hamada such that a thickness of the first matching material layer is greater than 0 and less than or equal to 30 microns, as taught by Huang, because doing so would make the filler layers optically smooth and would improve the TIR angle (see Huang Paragraph [0020]).
Regarding Claims 5 and 16, Hamada teaches the limitations of claims 1 and 12 as detailed above.
Hamada does not expressly disclose that a refractive index of the first matching material layer is smaller than a refractive index of the wavelength conversion layer.
Huang discloses a wavelength conversion module (Figure 2; Light Converter 200), comprising: 
a substrate (Figure 2; Optical Coating 220); 
a first matching material layer (Figure 2; Second Filler Layer 240), located on the substrate (see Figure 2; wherein the second filler layer 240 is located on the optical coating 220);
a wavelength conversion layer (Figure 2; Light Conversion Material 201), located between the substrate (Figure 2; Optical Coating 220) and the first matching material layer (Figure 2; Second Filler Layer 240), comprising:
a wavelength conversion material (see Paragraph [0018]; wherein the light conversion material 201 is a ceramic light conversion material); and 
a second matching material layer (Figure 2; First Filler Layer 240), located between the substrate (Figure 2; Optical Coating 220) and the wavelength conversion layer (Figure 2; Light Conversion Material 201);
wherein a refractive index of the first matching material layer (Figure 2; Second Filler Layer 240) is smaller than a refractive index of the wavelength conversion layer (see Paragraph [0020]; wherein it is disclosed that the refractive index of the filler material is less than that of the ceramic light conversion material 201 and preferably it is as low as possible).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the wavelength conversion module of Hamada such that a refractive index of the first matching material layer is smaller than a refractive index of the wavelength conversion layer, as taught by Huang, because doing so would improve the total internal reflection angle (see Huang Paragraph [0020]).
Regarding Claims 6 and 17, Hamada teaches the limitations of claims 1 and 12 as detailed above.
Hamada does not expressly disclose that a range of a refractive index of the first matching material layer is equal to or greater than 1.1 and less than or equal to 1.9.
a wavelength conversion module (Figure 2; Light Converter 200), comprising: 
a substrate (Figure 2; Optical Coating 220); 
a first matching material layer (Figure 2; Second Filler Layer 240), located on the substrate (see Figure 2; wherein the second filler layer 240 is located on the optical coating 220);
a wavelength conversion layer (Figure 2; Light Conversion Material 201), located between the substrate (Figure 2; Optical Coating 220) and the first matching material layer (Figure 2; Second Filler Layer 240), comprising:
a wavelength conversion material (see Paragraph [0018]; wherein the light conversion material 201 is a ceramic light conversion material); and 
a second matching material layer (Figure 2; First Filler Layer 240), located between the substrate (Figure 2; Optical Coating 220) and the wavelength conversion layer (Figure 2; Light Conversion Material 201);
wherein a range of a refractive index of the first matching material layer (Figure 2; Second Filler Layer 240) is equal to or greater than 1.1 and less than or equal to 1.9 (see Paragraph [0020]; wherein it is disclosed that the refractive index of the filler material is less than that of the ceramic light conversion material 201 and preferably it is as low as possible (less than 1.3, 1.25, 1.2, 1.1 or 1.05)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the wavelength conversion module of Hamada such that a range of a refractive index of the first matching material layer is 
Regarding Claims 7 and 18, Hamada teaches the limitations of claims 1 and 12 as detailed above.
Hamada does not expressly disclose that the second matching material layer comprises a silicone, an epoxy resin, an alcohol soluble inorganic binder, or an aqueous inorganic binder.
Huang discloses a wavelength conversion module (Figure 2; Light Converter 200), comprising: 
a substrate (Figure 2; Optical Coating 220); 
a first matching material layer (Figure 2; Second Filler Layer 240), located on the substrate (see Figure 2; wherein the second filler layer 240 is located on the optical coating 220);
a wavelength conversion layer (Figure 2; Light Conversion Material 201), located between the substrate (Figure 2; Optical Coating 220) and the first matching material layer (Figure 2; Second Filler Layer 240), comprising:
a wavelength conversion material (see Paragraph [0018]; wherein the light conversion material 201 is a ceramic light conversion material); and 
a second matching material layer (Figure 2; First Filler Layer 240), located between the substrate (Figure 2; Optical Coating 220) and the wavelength conversion layer (Figure 2; Light Conversion Material 201);
wherein the second matching material layer (Figure 2; First Filler Layer 240) comprises a silicone, an epoxy resin, an alcohol soluble inorganic binder, or an aqueous inorganic binder (see Paragraph [0020]; wherein it is disclosed that the filler layer 230 and the second filler layer 240 comprise SiO.sub.2 and/or Al.sub.2O.sub.3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the wavelength conversion module of Hamada such that the second matching material layer comprises a silicone, an epoxy resin, an alcohol soluble inorganic binder, or an aqueous inorganic binder, as taught by Huang, because doing so would make the filler layers optically smooth and would improve the TIR angle (see Huang Paragraph [0020]).
Regarding Claim 8, Hamada as modified by Huang discloses the limitations of claim 7 as detailed above.
Huang further discloses a thickness of the second matching material layer (Figure 2; First Filler Layer 240) is less than or equal to 0.1 mm (see Paragraph [0020]; wherein it is disclosed that the thickness of the filler layer (or layers) is made sufficient to make the filler layer or layers optically smooth, typically 400 nm to 1000 nm).

Claims 9, 10 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Hamada et al (US 2014/0071683; hereinafter referred to as Hamada) as applied to claims 1 and 12, in view of Wu et al (US 2017/0167710; hereinafter referred to as Wu).
Regarding Claims 9 and 19, Hamada teaches the limitations of claims 1 and 12 as detailed above.

Wu discloses a wavelength conversion module (Figure 2C), comprising: 
a substrate (Figure 2C; First Light Filtering Layer 30); 
a first matching material layer (Figure 2C; Dielectric Layer 50), located on the substrate (see Figure 2C); 
a wavelength conversion layer (Figure 2C; Wavelength Conversion Layer 10), located between the substrate (Figure 2C; First Light Filtering Layer 30) and the first matching material layer (Figure 2C; Dielectric Layer 50); 
a second matching material layer (Figure 2C; First Thermally Conductive Dielectric Layer 20), located between the substrate (Figure 2C; First Light Filtering Layer 30) and the wavelength conversion layer (Figure 2C; Wavelength Conversion Layer 10); wherein 
the second matching material layer (Figure 2C; First Thermally Conductive Dielectric Layer 20) comprises a silicone containing a heat conductive material powder or an epoxy resin containing a heat conductive material powder (see Paragraphs [0043] and [0045]; wherein it is disclosed that the thermally-conductive dielectric composites containing thermally-conductive particles and glass powders and are treated by a silane coupling agent).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the second matching material layer of Hamada such that the second matching material layer comprises a silicone containing a 
Regarding Claim 10, Hamada as modified by Wu discloses the limitations of claim 9 as detailed above.
Wu further discloses a thickness of the second matching material layer (Figure 2C; First Thermally Conductive Dielectric Layer 20) is less than or equal to 0.2 mm (see Paragraph [0010]).

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER A LAMB II whose telephone number is (571)270-0648.  The examiner can normally be reached on Monday-Friday 10am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on (571) 272-2303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/CHRISTOPHER A LAMB II/Examiner, Art Unit 2882